DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) certain methods of organizing human activity such as collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group). This judicial exception is not integrated into a practical application because it generally links the collection, analysis, and displaying to particular field of use—in this case, diagnosis of a post-operative organ compartment. The claimed invention does not effect a particular treatment, use a particular machine, or effect a transformation of a particular article to a different state or thing. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a detector unit and a display device are well-understood, routine, and conventional components previously known to the industry.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the postoperative organ" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the operating field" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim limitation “means for recording breathing” in Claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The examiner is reading this means as the “strain gauge” listed as sensor 18 in the Applicant’s Specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schardey (PG Pub. 2013/0137941).
Regarding Claim 1, Schardey discloses a system for early detection of invalidating states of persons, comprising
a detector unit (see detector unit contained in housing 11) for continuously detecting multiple selected parameters (see par. 7), wherein the detector unit has sensors (see sensors 3), a computing unit (see ECU 9), an interface (see interface 7) and an analysis logic (see par. 35) which evaluates the probability of the presence of a health anomaly on the basis of the present parameter states (see par. 36), and
a display device (see display unit 13) by means of which the evaluation is displayed, wherein
a)    the pressure in the postoperative organ compartment (see par. 43 and 45) and/or
b)    a parameter which represents the expansion of the section of the skin adjoining the organ compartment is/are selected as the selected parameter.
Regarding Claim 3, Schardey discloses wherein the blood pressure RR and/or the heart rate and/or the oxygen content in the blood is/are detectable as a further parameter (see par. 57).
Regarding Claim 4, Schardey discloses wherein the analysis logic can be programmed in such way that anatomic, surgery-specific and patient-specific variables can be taken into consideration (see par. 35).
Regarding Claim 6, Schardey discloses wherein the analysis logic produces an instruction as to how the current state of the person to be monitored has to be handled on the basis of the detected parameters and parameter states (see par. 9 and 20).
Regarding Claim 11, Schardey discloses the analysis logic is adaptive (see par. 13, 17, 18).
Regarding Claim 12, Schardey discloses wherein by means of the display device various stages of health hazards can be displayed (see par. 19).
Regarding Claim 13, Schardey discloses wherein a transmitter by which at least one selected result of evaluation and/or an instruction as to how the current state of the person to be monitored has to be handled, can be forwarded to a central unit (see par. 20).
Regarding Claim 14, Schardey discloses wherein a position detector by which the spatial and geographic position of the person to be monitored can be preferably continuously determined and can be forwarded to a central unit preferably by means of the transmitter (see par. 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 7-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schardey (PG Pub. 2013/0137941) in view of Freeman et al. (PG Pub. 2012/0041279).
Regarding Claim 2, Schardey discloses recording breathing (see par. 57), but does not elaborate on the means for such recording. Freeman discloses a similar postoperative diagnostic system (see par. 18) comprising a means for recording breathing (see par. 140). It would have been obvious to one of ordinary skill in the art at the time of the invention to measure displacement because Freeman teaches the movement of the thoracic cage indicates breathing (see par. 24).
Regarding Claim 5, Freeman further discloses wherein, for detecting the pressure in the organ compartment, a pressure sensor is used which is connectable to a liquid column which can be connected to the operating field (see par. 213). It would have been obvious to one of ordinary skill in the art at the time of the invention to connect a pressure sensor to a drug delivery device to provide indication of impending or existing respiratory compromise during therapy (see par. 213).
Regarding Claims 7-8, Schardey does not disclose a neural network or fuzzy logic. Freeman discloses wherein the analysis logic has a neural network (see par. 178 and 183). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a neural network or fuzzy logic because Freeman teaches it is useful in training the expert system using physiological parameters (see par. 178).
Regarding Claim 9, Freeman further discloses the neural network can be trained using the individual medical data concerning the type of surgical intervention and concerning the overall health state of the person to be monitored (see par. 178). It would have been obvious to one of ordinary skill in the art at the time of the invention to train the neural network based on the type of intervention and overall health state to get 
Regarding Claim 10, Freeman further discloses a fuzzy logic module of the analysis logic is individually calibrated corresponding to the health state of the person to be monitored (see par. 36, 178, and 185).  It would have been obvious to one of ordinary skill in the art at the time of the invention to individually calibrate the logic to provide a self-teaching system for an individual (see par. 183).
Regarding Claim 15, Schardey discloses a multi-part structure but does not elaborate on the specific connections between sensors and how they converge. Freeman discloses a multi-part structure comprising a signal node (see multiplexer 24) in which the different signal lines of the individual sensors converge, and a basic unit which can be connected to the signal node via a central signal line and in which the output signals of the signal node are processed, evaluated and displayed (see Fig. 6 and 8; par. 134). It would have been obvious to one of ordinary skill in the art at the time of the invention to connect the components in this manner because Freeman teaches it allows the device to digitally switch the inputs and outputs and effectively switch the electrode configuration in order to gather data in several directions nearly simultaneously (see par. 134).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATASHA PATEL/Examiner, Art Unit 3792   

/Amanda K Hulbert/Primary Examiner, Art Unit 3792